Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Final Rejection of 03/29/2022, claims 1-16 and 18-20 were pending. Claims 13-16 were rejected and claims 1-12 and 18-20 were allowed. Reasons for allowance were provided on page 4 of the Final Rejection of 03/29/2022 and page 10 of the Non-Final Rejection of 12/07/2021. In the interview of 05/12/2022, Applicant proposed amendments to independent claim 13. Agreement was reached that such amendments overcome the prior art of record. In the After-Final response of 05/31/2022, Applicant filed the discussed amendments to independent claim 13. 
 Neither Campbell nor Ishikawa specifically disclose, or otherwise render obvious, the medical device comprising: a rotatable spool element having a plurality of spool teeth; a handle element including a plurality of handle teeth, wherein the handle element is circular; a rotatable control knob movable relative to the spool element; and a coiled element including a sheath surrounding at least a portion of a drive wire, wherein the plurality of spool teeth are positioned in a circle on the spool element facing the handle element, wherein the plurality of handle teeth are positioned in a circle on a circumference of the handle element facing the spool element, and wherein the medical device is configured to receive a biasing member between the spool teeth and the handle teeth. Specifically, neither Ishikawa nor Campbell disclose a device wherein the handle element is circular and the plurality of handle teeth are positioned in a circle on a circumference of the handle element facing the spool element, in combination with the other elements of the claim. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 1-16 and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                             


/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795